 1   ERICK M. FERRAN, ESQ.
     Nevada State Bar No. 009554
 2   HITZKE & FERRAN
     2110 E. Flamingo Road, Suite 206
 3   Las Vegas, Nevada 89119
     Telephone No.: (702) 496-7668
 4   Facsimile No.: (702) 462-2646
     Attorney for Defendant JENNINGS
 5
                                  UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
                                                   ***
 8

 9    UNITED STATES OF AMERICA,
                          Plaintiff,                      CASE NO.: 2:20-cr-00096-RFB-VCF
10
      vs.
11
                                                          STIPULATION TO ALLOW TRAVEL
12    ANDRE MARQUISE JENNINGS                             OUTSIDE OF THE DISTRICT OF
                                                          NEVADA.
13
                          Defendants.
14

15
            IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
16
     CHIOU, ESQ., Acting United States Attorney, and KIMBERLY ANNE SOKOLICH, ESQ.,
17
     Assistant United States Attorney, counsel for the United States of America and ERICK M.
18
     FERRAN, ESQ., Counsel for Defendant ANDRE MARQUISE JENNINGS, that the Defendant
19
     be allowed to travel outside of the District of Nevada from May 28, 2021, until
20
            This stipulation is entered into for the following reasons:
21
        1. Defendant requests permission to travel to visit an ailing grandparent in the State of
22
            California.
23
        2. Defense Counsel has consulted with Assistant United States attorney, who has no
24
            objection.
25
        3. Defendant Jennings is not in custody, and has remained complaint with the terms of
26
            Pretrial Services.
27
        4. Pretrial Services, specifically, Officer Simone, has no objection to the court allowing
28
            Defendant Jennings to travel outside of the
                                                    -1- District of Nevada.
 1
     5. Defendant’s counsel has no reason to believe that Defendant poses a flight risk, or that
 2
        Defendant will not remain compliant with the terms of Pretrial Services.
 3
     6. Defendant’s counsel maintains that he has excellent contact and a working e-mail and
 4
        phone number for Mr. Jennings and that he is responsive to all communications.
 5
     7. Defendant’s counsel and Defendant represent that the request is made so that Mr. Jennings
 6
        can visit an ailing grandparent in California. It will also be for the purpose of pleasure.
 7
     8. Mr. Jennings would be departing on May 28, 2021, and returning on June 1, 2021.
 8
     9. Mr. Jennings, while in California, will be staying with his mother, Tamara, at the
 9
        following address: 2776 Colby Street, Hemet, California 92545.
10
     10. Mr. Jennings would naturally comply with any further restrictions required by Pretrial
11
        Services during the time of his travel.
12
     11. For all the above-stated reasons, this Honorable Court should allow Defendant Jennings
13
        to travel outside of the District.
14
     12. All parties involved are in agreement to allow the limited travel request.
15
        DATED this 28th day of May, 2021.
16

17      /s/ Erick M. Ferran, Esq.                       /s/ Kimberly Sokolich, Esq.
        ERICK M. FERRAN, ESQ.                           KIMBERLY SOKOLICH, ESQ.
18
        Counsel for Defendant Jennings                  Assistant United States Attorney
19

20

21

22

23

24

25

26

27

28
                                                  -2-
 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                 ***

 4

 5    UNITED STATES OF AMERICA,
                         Plaintiff,                       CASE NO.: 2:20-cr-00096-RFB-VCF
 6
      vs.
 7
                                                          ORDER TO ALLOW TRAVEL
 8    ANDRE MARQUISE JENNINGS,                            OUTSIDE OF THE DISTRICT OF
                                                          NEVADA.
 9
                         Defendant.
10

11
                                         FINDINGS OF FACT
12

13          Based on the pending Stipulations of the parties, and good cause appearing therefore, the

14   Court finds that:

15
            1. Defendant requests permission to travel to visit an ailing grandparent in the State of
16
                California.
17
            2. Defense Counsel has consulted with Assistant United States attorney, who has no
18
                objection.
19
            3. Defendant Jennings is not in custody, and has remained complaint with the terms of
20
                Pretrial Services.
21
            4. Pretrial Services, specifically, Officer Simone, has no objection to the court allowing
22
                Defendant Jennings to travel outside of the District of Nevada.
23
            5. Defendant’s counsel has no reason to believe that Defendant poses a flight risk, or that
24
                Defendant will not remain compliant with the terms of Pretrial Services.
25
            6. Defendant’s counsel maintains that he has excellent contact and a working e-mail and
26
                phone number for Mr. Jennings and that he is responsive to all communications.
27

28
                                                    -3-
 1
            7. Defendant’s counsel and Defendant represent that the request is made so that Mr.
 2
                Jennings can visit an ailing grandparent in California. It will also be for the purpose
 3
                of pleasure.
 4
            8. Mr. Jennings would be departing on May 28, 2021, and returning on June 1, 2021.
 5
            9. Mr. Jennings, while in California, will be staying with his mother, Tamara, at the
 6
                following address: 2776 Colby Street, Hemet, California 92545.
 7
            10. Mr. Jennings would be required to comply with any further restrictions required by
 8
                Pretrial Services during the time of his travel.
 9
            11. For all the above-stated reasons, this Honorable Court should allow Defendant
10
                Jennings to travel outside of the District.
11
            12. All parties involved are in agreement to allow the limited travel request.
12
                                              ORDER
13          IT IS ORDERED that Defendant be allowed to travel outside of the District of Nevada.

14          IT IS FURTHER ORDERED that Defendant be permitted to leave the District of Nevada
15
     on May 28, 2021.
16
            IT IS FURTHER ORDERED that Defendant return to the District of Nevada, no later than
17
     June 1, 2021, at 11:59 p.m, and that any and all additional conditions imposed by the Court or by
18
     Pretrial Services be strictly complied with by Defendant.
19

20                     28th day of _______________,
            DATED this ____            May          2021.

21

22                                                 ________________________________
                                                   RICHARD F. BOULWARE, II
23
                                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                      -4-
